Title: Comments on the Cost of the War, [31 July] 1782
From: Madison, James
To: 

Editorial Note
On 31 July 1782 Congress resumed the debate begun the day before on the problem of how, in view of an empty treasury, to fulfill the pledge of 21 October 1780 to remunerate with half pay for life the continental army officers “who should continue in service to the end of the war or be deranged” (Comments on Public Faith and Credit, 30 July 1782, and editorial note, and n. 3; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 73–74). On 31 July 1782 Jesse Root moved that “every State which shall settle with the officers belonging to their respective lines in regard to their half pay aforesaid and cause the United States to be exonerated therefrom shall be discharged from contributing any thing towards the half pay of officers in the line of any other State.” Recognizing that, if this proposal was adopted, a state which, in proportion to its population and wealth, had furnished fewer officers than another state would be able to discharge its obligation with comparative ease, Theodorick Bland moved to replace the italicized words in Root’s motion with, “Shall be credited in their annual quota to the amount of the half pay of the officers so settled with.” JM’s remarks, as summarized by Thomson, were obviously a rejoinder to Root and Bland and also to Eliphalet Dyer, who had spoken on behalf of Root’s motion (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 424–25; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 74–75).
 

[31 July 1782]

Mr. Madison. All charges of war are by the Confederation to be paid out of one treasury. The motion violates this article of the Confederation; the amdmt is more conformable to it; but still does not meet his approbation.
